 

Exhibit 10.43

 

SIXTH AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

and SECURED PROMISSORY NOTES

 

This Sixth Amendment (as amended, restated, supplemented or otherwise modified
from time to time, the “Sixth Amendment”) dated as of August 9, 2013, among
Marina Biotech, Inc., a Delaware corporation (the “Company”), MDRNA Research,
Inc., a Delaware corporation and a wholly-owned subsidiary of the Company
(“Research”), and Cequent Pharmaceuticals, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company (“Cequent” and, together with the Company
and Research, the “Companies”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”), amends (i) that certain Note and Warrant
Purchase Agreement (as amended from time to time, the “Purchase Agreement”),
dated as of February 10, 2012, among the Companies and the Purchasers and (ii)
the Secured Promissory Notes (the “Notes”) issued to the Purchasers pursuant
thereto. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

 

WHEREAS, subject to the terms and conditions set forth in this Sixth Amendment,
the Companies and the Purchasers desire to amend the Purchase Agreement and the
Notes as set forth herein;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Sixth
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Companies and the Purchasers
hereby agree as follows:

 

Section 1.          Repayment, Satisfaction and Cancellation of Notes.

 

(a)          By executing below, the Companies and the Purchasers hereby agree
that those terms and provisions of Section 1 of that certain Fifth Amendment to
Note and Warrant Purchase Agreement and Secured Promissory Notes dated as of
February 7, 2013 concerning the repayment, satisfaction and cancellation of the
Notes in certain circumstances shall be replaced in their entirety with the
provisions concerning the same subject contained in Section 1 of this Sixth
Amendment. Specifically, the Companies and the Purchasers hereby acknowledge and
agrees as follows:

 

i.     If the Company at any time enters into an agreement in respect of the
licensing, partnering or disposition of any of the technology held by the
Company (and/or any subsidiary), or any related product, the Company shall pay
to the Purchasers, on a pro rata basis, an amount equal to twenty-five percent
(25%) of the fair market value of each payment (whether upfront, milestone,
royalty, combined or otherwise) actually received by the Company (and/or any
subsidiary), up to a maximum of $650,000 with respect to each agreement, no
later than five (5) business days following actual receipt by the Company
(and/or any subsidiary) of the relevant payment, which amounts the Purchasers
hereby agree to accept and to

 

1

 

 

apply against the outstanding principal balance of the Notes and the accrued and
unpaid interest thereon. Notwithstanding the foregoing, the Company shall have
no obligation to make any payments to the Purchasers as a result of any amounts
received by the Company (and/or any subsidiary) pursuant to that certain Patent
Assignment and License Agreement dated as of August 9, 2013 by and between the
Company and Arcturus Therapeutics (the “Arcturus License Agreement”).

 

ii.    If the Company at any time enters into any agreement to issue any of the
debt or equity securities of the Company (and/or any subsidiary) in a bona fide
capital raising transaction (a “Financing Event”), the Company shall pay to the
Purchasers, on a pro rata basis, an amount equal to twenty-five percent (25%) of
the gross proceeds actually received by the Company (and/or any subsidiary), up
to a maximum of $650,000, no later than five (5) business days following actual
receipt by the Company (and/or any subsidiary) of the purchase price for such
securities, which amounts the Purchasers hereby agree to accept and to apply
against the unpaid principal balance of the Notes. In addition, promptly upon
the occurrence of each Financing Event, the Company shall issue to the
Purchasers, on a pro rata basis, such number or amount of the securities of the
Company (and/or any subsidiary) as were issued in the applicable Financing Event
having an aggregate purchase price equal to the total amount of the accrued and
unpaid interest on the Notes as of the closing date of the Financing Event, in
full satisfaction of such accrued and unpaid interest.

 

(b)          In addition, and as further consideration for this Sixth Amendment,
the Company shall issue to the Purchasers (on a pro rata basis), promptly upon
the execution of this Sixth Amendment, warrants to purchase up to an aggregate
of 4,000,000 shares of Common Stock (the “Warrants”). The Warrants will have an
initial exercise price of $0.28 per share, which is subject to adjustment
(including as a result of subsequent financings completed on or prior to August
9, 2014), will be exercisable for a period of five years beginning six months
and one day following the issuance of the Warrants, and otherwise have
substantially the same terms and conditions as the warrants that were issued to
the Purchasers upon the closing of the Purchase Agreement.

 

(c)          Immediately upon the issuance to the Purchasers of such
consideration in accordance with Section 1(a) as is equal to the entire unpaid
principal balance under the Notes and all accrued and unpaid interest thereon,
the Notes shall be deemed cancelled and of no further force and effect, and any
obligations of the Company to the Purchasers pursuant to the Notes shall be
deemed satisfied in full.

 

Section 2.          Amendment of Definitions.  The following definitions
contained in Section 1.1 of the Purchase Agreement are hereby amended as set
forth below:

 

(a)          The definition of “Transaction Documents” is hereby amended to add
this “Sixth Amendment” as a Transaction Document.

 

(b)          The definition of “Warrants” is hereby amended to include the
Warrants that may be issued pursuant to this Sixth Amendment.

 

2

 

 

Section 3.          Amendment of Maturity Date; Release of Lien.

 

(a)          Amendment of Maturity Date.  The parties hereto hereby agree that
the Notes that were issued to the Purchasers on the Closing Date pursuant to the
Purchase Agreement are hereby further amended by replacing the reference to
“April 30, 2013” in clause (A) of the first paragraph thereof (as previously
amended on each of April 30, 2012, May 31, 2012, August 3, 2012 and February 7,
2013 relating to the Maturity Date of the Notes) with a reference to “March 31,
2014”.

 

(b)          Release of Lien on UNA Technology.  The Purchasers hereby agree, in
connection with and effective upon the closing of the transactions contemplated
by, the Arcturus License Agreement, to release from the collateral securing the
obligations of the Companies under the Notes the Unlocked Nucleobase Analog
(UNA) technology of the Company, and to promptly take any and all actions and to
promptly execute and deliver any and all agreements or instruments as the
Company may reasonably request in order to effectuate the foregoing.

 

Section 4.          Miscellaneous.

 

4.1         No Other Amendments. Except as otherwise expressly provided by this
Sixth Amendment, all of the terms and conditions of each of the Transaction
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects.

 

4.2         Headings.  The headings herein are for convenience only, do not
constitute a part of this Sixth Amendment and shall not be deemed to limit or
affect any of the provisions hereof.

 

4.3         Execution.  This Sixth Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

4.4         Severability.  If any term, provision, covenant or restriction of
this Sixth Amendment is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

3

 

 

4.5         Choice of Law.  This Sixth Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principles of conflicts of laws thereof.

 

4.6         Effectiveness.  This Sixth Amendment shall be effective upon the
Companies execution and receipt of the same amendment executed by all of the
undersigned.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Note
and Warrant Purchase Agreement and Secured Promissory Notes to be duly executed
by their respective authorized signatories as of the date first indicated above.

 



  MARINA BIOTECH, INC.       By: /s/ J. Michael French   Name:  J. Michael
French   Title:    President and Chief Executive Officer

 

  MDRNA RESEARCH, INC.       By: /s/ J. Michael French   Name:  J. Michael
French   Title:    President

 

  CEQUENT PHARMACEUTICALS, INC.       By: /s/ J. Michael French   Name:  J.
Michael French   Title:    President





 

[Remainder of page intentionally left blank; signature pages for Purchasers
follows]

 

5

 

 

[PURCHASER SIGNATURE PAGES TO SIXTH AMENDMENT TO NOTE AND
WARRANT PURCHASE AGREEMENT and SECURED PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the undersigned have caused this Sixth Amendment to Note and
Warrant Purchase Agreement and Secured Promissory Notes to be duly executed by
their respective authorized signatories as of the date first indicated above.

 



  GENESIS CAPITAL MANAGEMENT, LLC       By: /s/ Shawn Rhynes   Name:  Shawn
Rhynes   Title:    Managing Director



 

6

 

 

[PURCHASER SIGNATURE PAGES TO SIXTH AMENDMENT TO NOTE AND
WARRANT PURCHASE AGREEMENT and SECURED PROMISSORY NOTES]

 

IN WITNESS WHEREOF, the undersigned have caused this Sixth Amendment to Note and
Warrant Purchase Agreement and Secured Promissory Notes to be duly executed by
their respective authorized signatories as of the date first indicated above.

 



  PEAK CAPITAL ADVISORY LIMITED       By: /s/ Feng Bai Ye   Name:  Feng Bai Ye  
Title:    Managing Director



 

7

 

